DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-10, filed 05/30/2019, are currently pending and are under consideration. 
Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, step c), line 3: “determination of the occurrence (or absence)”, the parentheses should be deleted so that there is no ambiguity about what is being determined. 
In claim 3, steps d), e), and f), “determination of the occurrence (or absence)”, the parentheses should be deleted so that there is no ambiguity about what is being determined.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “grading” step in claims 4 and 5, and the “detecting portion” and “recording portion” in claim 8. The grading step is being considered to be equivalent to the determination step in claim 1. As described in paragraph [0029] of the instant specification, the grading appears to be included in the step of determining an irregular pulse peak. The detecting portion is being interpreted as described in paragraph [0037] of the instant specification, and the recording portion is being interpreted as described in paragraph [0038] of the instant specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the phrase “if the absolute value is larger than or equal to 15% to 25% of the average value of the pulse peak time interval sequence” is unclear because it raises questions such as what occurs if the absolute value is not larger than or equal to 15% to 25% of the average value of the pulse peak time interval sequence. Examiner suggests using “when” instead of “if”.
Regarding claim 2, the phrase “if the ratio is larger than or equal to a threshold value” is unclear because it raises questions such as what occurs if the ratio is not larger than or equal to a threshold value. Examiner suggests using “when” instead of “if”.
Regarding claim 3, the phrase “if at least two occurrences of irregular heartbeat are identified in the three consecutive performances of the determination of the occurrence (or absence) of irregular heartbeat” is unclear. Examiner suggests using “when” instead of “if”.
Regarding claim 5, the phrases “if the absolute value is larger than or equal to 15% of the average value of the pulse peak time interval sequence”, “if the absolute value is larger than or equal to 20% of the average value of the pulse peak time interval sequence”, and “if the absolute value is larger than or equal to 25% of the average value of the pulse peak time interval sequence” are unclear. Examiner suggests using “when” instead of “if”.
Regarding claim 6, the phrases “if a single pulse peak time interval in the pulse peak time interval sequence is longer than or equal to 3 seconds” and “if the pulse peak frequency of the pulse peak time interval sequence is lower than or equal to 50 times per minute” are unclear. Examiner suggests using “when” instead of “if”.
Claims 4 and 7-10 are rejected based on their dependency on claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for detecting heart rhythm irregularities by measuring pulse peaks, calculating the absolute value of the difference between a single pulse peak time interval and an average pulse peak time interval, and determining that an irregular pulse peak has occurred if the difference is greater than or equal to 15%-25% of the average pulse peak time interval. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and this meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 recites a method for detecting heart rhythm irregularities by measuring pulse peaks, calculating the absolute value of the difference between a single pulse peak time interval and an average pulse peak time interval, and determining that an irregular pulse peak has occurred if the difference is greater than or equal to 15%-25% of the average pulse peak time interval. The limitation of a method for detecting heart rhythm irregularities, as drafted in claim 1, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors, a processor, and a generic detection device (e.g. a sphygmomanometer). For example, determining heart rhythm irregularities can include a health care provider physically measuring a subject’s pulse, recording information regarding the pulse interval times, calculating the absolute value of the difference between a single pulse time interval and an average pulse time interval, and determining that an irregular pulse has occurred if the difference is greater than or equal to 15%-25% of the average pulse time interval. Other than reciting a generic sphygmomanometer and processor, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a sphygmomanometer recited in claim 7, a processor, and a display recited in claim 8 are recited at a high level of generality (i.e. as a generic sphygmomanometer to measure blood pressure, a processor to perform the generic function of calculating and determining heart rhythm irregularities, and a generic display) such that they amount to no more than mere instructions to apply the exception using generic computer components. Sphygmomanometers are generic blood pressure measurement devices, as explained in the prior art rejection below.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a sphygmomanometer, a processor, and a display to detect heart rhythm irregularities amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesel (US Patent Application Publication 2006/0195037), further in view of Amano et al. (US Patent 6,095984), hereinafter Amano, and further in view of Wiesel (US Patent Application Publication 2003/0055351), hereinafter Wiesel’351.
Regarding claim 1, Wiesel teaches a method for detecting heart rhythm irregularities (e.g. Abstract), comprising the steps of:
a) measuring pulse peaks continuously over a period of time to obtain a pulse peak sequence and a pulse peak time interval sequence corresponding to the pulse peak sequence (e.g. Pars. [0050]-[0052]: an inflatable cuff device is used to measure pulse beats and the timing of the pulse beats). 
However, Wiesel fails to disclose b) calculating the absolute value of a difference between a single pulse peak time interval in the pulse peak time interval sequence and an average value of the pulse peak time interval sequence, and determining that an irregular pulse peak (IPP) has occurred if the absolute value is larger than or equal to 15% to 25% of the average value of the pulse peak time interval sequence.
Amano, in a similar field of endeavor, teaches an arrhythmia detecting apparatus. Amano discloses calculating the difference between pulse wave interval and the average pulse wave interval in order to quantify the degree of deviation (e.g. Col. 17, lines 25-29). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wiesel with the calculation of the difference between pulse wave interval and the average pulse wave interval as taught by Amano in order to provide the predictable results of quantifying the degree of deviation between the pulse interval and the average pulse interval. 
However, Wiesel in view of Amano fails to disclose determining that an irregular pulse peak (IPP) has occurred if the absolute value is larger than or equal to 15% to 25% of the average value of the pulse peak time interval sequence. Wiesel’351 in a similar field of endeavors teaches a method and apparatus for detecting arrhythmia and fibrillation. Wiesel’351 discloses determining irregular cardiac activity if the difference between the time intervals is within the range of 5%-10% of the average value (e.g. Claims 2 and 32).  Wiesel in view of Amano and Wiesel’351 discloses the claimed invention except for the difference between the time intervals is larger than or equal to 15% to 25% of the average value.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Wiesel in view of Amano and Wiesel’351 with the difference between the time intervals is larger than or equal to 15% to 25% of the average value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Claim 1 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 2, Wiesel further teaches performing the determination of the occurrence (or absence) of an irregular pulse peak on each pulse peak time interval in the pulse peak time interval sequence, calculating the ratio of the number of the identified irregular pulse peaks to the total number of the time intervals in the pulse peak time interval sequence, and determining that irregular heartbeat (IHB) has occurred if the ratio is larger than or equal to a threshold value (e.g. Fig. 2: determining a ratio of the number of indices that are considered to be irregular with the total number pulses and determining irregular rhythm if the ration is greater than a threshold of 50%; Par. [0058]: explaining Fig. 2).
Claim 1 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 4, as best understood (see Claim Interpretation section above), Wiesel in view of Amano and Wiesel’351 further discloses wherein the determination of the occurrence of an irregular pulse peak includes grading an irregular pulse peak according to the percentage of the average value of the pulse peak time interval sequence that the absolute value is larger than or equal to. As explained in the Claim Interpretation section above, the “grading” step in the instant claim is considered to be equivalent to the “determination” step in claim 1. Therefore, when irregular cardiac activity is determined, it is graded based on the difference between the time intervals falling within the range of 5%-10% of the average value. 
Wiesel’351 discloses determining and grading irregular cardiac activity if the difference between the time intervals is within the range of 5%-10% of the average value (e.g. Claims 2 and 32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wiesel in view of Amano and Wiesel’351 with grading an irregular pulse peak according to the percentage of the average value of the pulse peak time interval sequence that the absolute value is larger than or equal to as taught by Wiesel’351 in order to provide the predictable results of determining the degree of irregular cardiac activity.
Claim 4 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 5, as best understood (see Claim Interpretation section above), Wiesel in view of Amano and Wiesel’351 further discloses wherein an irregular pulse peak is graded as a 15% irregular pulse peak (IPP 15%) if the absolute value is larger than or equal to 15% of the average value of the pulse peak time interval sequence, as a 20% irregular pulse peak (IPP 20%) if the absolute value is larger than or equal to 20% of the average value of the pulse peak time interval sequence, or as a 25% irregular pulse peak (IPP 25%) if the absolute value is larger than or equal to 25% of the average value of the pulse peak time interval sequence. As explained in the Claim Interpretation section above, the “grading” step in the instant claim is considered to be equivalent to the “determination” step in claim 1. Therefore, when irregular cardiac activity is determined, it is graded based on the difference between the time intervals falling within the range of 5%-10% of the average value.
Wiesel’351 discloses determining and grading irregular cardiac activity if the difference between the time intervals is within the range of 5%-10% of the average value (e.g. Claims 2 and 32). Wiesel in view of Amano and Wiesel’351 discloses the claimed invention except for the irregular pulse peak being graded as 15% irregular pulse peak, 20% irregular pulse peak, or 25% irregular pulse peak. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention as taught by Wiesel in view of Amano and Wiesel’351 with the irregular pulse peak being graded as 15% irregular pulse peak, 20% irregular pulse peak, or 25% irregular pulse peak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 1 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 8, Wiesel further teaches a detection device, comprising: 
a detecting portion for measuring pulse peaks continuously over a period of time (e.g. Par. [0051]);
a recording portion for receiving and recording measurement data obtained by the detecting portion (e.g. Par. [0052]);
a processor for performing computation on the measurement data in the recording portion and for determining the occurrence of heart rhythm irregularities (e.g. Pars. [0052]-[0053]); and 
a display device for displaying a determination result of the processor (e.g. Par. [0053]).
Claim 1 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 9, Wiesel further teaches herein the detection device is a sphygmomanometer that measures blood pressure by the oscillometric method or the auscultatory method, or a smartwatch that measures blood pressure/heart rhythm through an inflatable bladder (e.g. Par. [0050]: a sphygmomanometer using the oscillometric or auscultatory method).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesel (US Patent Application Publication 2006/0195037), further in view of Amano et al. (US Patent 6,095,984), hereinafter Amano, and further in view of Wiesel (US Patent Application Publication 2003/0055351), hereinafter Wiesel’351, as applied to claim 1 above, and further in view of Stergiou et al. (Stergiou GS et al. Diagnostic accuracy of a home blood pressure monitor to detect atrial fibrillation. Journal of Human Hypertension. 2009. 23:654-658.), hereinafter Stergiou.
Claim 1 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 3, Wiesel further teaches d) pausing for a period of time, then measuring pulse peaks continuously over another period of time to obtain a second pulse peak sequence and a second pulse peak time interval sequence corresponding to the second pulse peak sequence, and performing the foregoing determination of the occurrence (or absence) of irregular heartbeat, and e) pausing for a period of time, then measuring pulse peaks continuously over another period of time to obtain a third pulse peak sequence and a third pulse peak time interval sequence corresponding to the third pulse peak sequence, and performing the foregoing determination of the occurrence (or absence) of irregular heartbeat (e.g. Fig. 2: pausing and measuring first three beats and performing calculations, and then measuring a second set of three beats and performing calculations to determine irregular heart rhythm).
However, Wiesel in view of Amani and Wiesel’351 does not disclose determining that atrial fibrillation (AF) has occurred if at least two occurrences of irregular heartbeat are identified in the three consecutive performances of the determination of the occurrence (or absence) of irregular heartbeat. Stergiou is directed towards determining diagnostic accuracy of a home blood pressure monitor. Stergiou discloses determining that atrial fibrillation has occurred if at least two occurrences of irregular heartbeat are identified out of three measurements (e.g. Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wiesel in view of Amani and Wiesel’351 with the determination of atrial fibrillation as taught by Stergiou in order to provide the predictable results of determining if an atrial fibrillation event has occurred. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesel (US Patent Application Publication 2006/0195037), further in view of Amano et al. (US Patent 6,095,984), hereinafter Amano, and further in view of Wiesel (US Patent Application Publication 2003/0055351), hereinafter Wiesel’351, as applied to claim 1 above, and further in view of Adan et al. (Adan, V and Crown LA. Diagnosis and treatment of sick sinus syndrome. American Family Physician. April 2003. 67(8): 1725-1732.), hereinafter Adan.
Claim 1 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 6, Wiesel in view of Amano and Wiesel’351 fails to disclose wherein the method for detecting heart rhythm irregularities determines that sick sinus syndrome (SSS) has occurred if a single pulse peak time interval in the pulse peak time interval sequence is longer than or equal to 3 seconds or if the pulse peak frequency of the pulse peak time interval sequence is lower than or equal to 50 times per minute. 
Adan is directed towards diagnosis and treatment of sick sinus syndrome. Adan discloses determining sick sinus syndrome has occurred if the pulse frequency is lower than 40 beats per minute (e.g. Page 1728, Table 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wiesel in view of Amani and Wiesel’351 with determining sick sinus syndrome has occurred if the pulse frequency is lower than 40 beats per minute as taught by Adan in order to provide the predictable results of determining the heart rhythm irregularity is sick sinus syndrome.
Claim 6 is obvious over Wiesel in view of Amano, Wiesel’351, and Adan as indicated above. Regarding claim 7, Wiesel further teaches wherein the detection is carried out with a sphygmomanometer that measures blood pressure by the oscillometric method (e.g. Par. [0050]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesel (US Patent Application Publication 2006/0195037), further in view of Amano et al. (US Patent 6,095,984), hereinafter Amano, and further in view of Wiesel (US Patent Application Publication 2003/0055351), hereinafter Wiesel’351, as applied to claim 8 above, and further in view of Liu (US Patent Application Publication 2013/0226014).
Claim 8 is obvious over Wiesel in view of Amano and Wiesel’351 as indicated above. Regarding claim 10, Wiesel further teaches a bladder adapted to be wrapped around a user's limb at a position corresponding to an artery (e.g. Par. [0050]). However, Wiesel fails to disclose an air pressure pump for inflating the bladder; at least one pressure sensor for measuring the pressure in the bladder; a pressure relief valve through which air is discharged from the bladder; and a microcontroller unit for controlling the operation of the air pressure pump and the pressure relief valve. 
Liu, in a similar field of endeavor, is directed towards a sphygmomanometer. Liu teaches it is known for the sphygmomanometer to include an air pressure pump for inflating the bladder (e.g. Fig. 2: pump 12; Par. [0016]); at least one pressure sensor for measuring the pressure in the bladder (e.g. Fig. 2: pressure sensor 23; Par. [0017]); a pressure relief valve through which air is discharged from the bladder (e.g. Fig. 2: valve 14; Par. [0016]); and a microcontroller unit for controlling the operation of the air pressure pump and the pressure relief valve (e.g. Fig. 2: microprocessor 22; Par. [0020]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wiesel in view of Amano and Wiesel’351 to include the air pressure pump, pressure sensor, pressure relief valve, and microcontroller as taught by Liu in order to provide the predictable results of inflating and deflating the cuff to measure blood pressure of a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kabutoya et al. (Kabutoya T, Imai Y, Hoshide S, Kario K. Diagnostic accuracy of a new algorithm to detect atrial fibrillation in a home blood pressure monitor. J Clin Hypertens. 2017;19:1143–1147. https://doi.org/10.1111/jch.13076) evaluates diagnostic accuracy of a new algorithm to detect atrial fibrillation in a home blood pressure monitor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792